Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DRAWINGS
The drawings (figures 4 and 6A–9D) are objected to because they fail to comply with the following requirements:
(1) The drawings are grayscale screenshots, where 37 C.F.R. § 1.84(a)(1) requires “black and white drawings with solid black lines,” i.e., monochrome. 
(2) The drawings also fail to comply with § 1.84(m) (“lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings”) and § 1.84(l) (“All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”).
(3) They contain black and white photographs, or photocopies thereof, which are prohibited by 37 C.F.R. § 1.84(b)(1).
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIM OBJECTIONS
The Examiner objects to all of the claims, as a whole, for apparently being submitted in a non-final draft form that is replete with grammatical and idiomatic errors. The following is a non-exhaustive list of examples. Appropriate correction is required. Please be advised that merely fixing the examples listed below is not an appropriate correction; each claim must be proofread and corrected as appropriate.
Claim 1
“when request to view the annotations for the accessibility feature is received from a user” (missing an article of speech).
Claim 2
“the annotations included in the annotated video content stream is anchored to a virtual asset.” (the count of “is” disagrees with the plural annotations)
“the anchoring allows the annotations to synchronize with the virtual asset rendering in the video content stream.” (the tense of “allows” disagrees with the tense of the sentence; it should be made present continuous). 
Claim 4
“The method of claim 3, further includes” is grammatically incorrect.
“wherein each annotated video content stream of the plurality of annotated video content streams generated by applying an annotation layer” is missing the word “is” between streams and generated. 
Claim 5
Claim 5 includes the following informalities:
“5. The method of claim 3, further include[[es]]ing generating a plurality of annotated video content streams for the accessibility feature, wherein each annotated video content stream of the plurality of annotated video content streams is generated by applying two or more annotation layers having additional annotations for the accessibility feature provided by different producers of the plurality of producers, wherein the two or more annotation layers are overlaid in accordance to a sequence, the sequence defined based on a relative ranking of the different producers generating the annotations included in each of the two or more annotation layers, wherein the annotations included in each annotation layer are provided by a different producer.”
It is also unclear why the last “wherein” clause of claim 5 is recited, because it appears to merely repeat what is already recited earlier in the claim (“two or more annotation layers having additional annotations for the accessibility feature provided by different producers of the plurality of producers”).
Claim 9
“The method of claim 1, the user interface includes” is grammatically incorrect. It is missing a preposition to connect the method of claim 1 to the rest of the claim.
Claim 10
The limitation “the annotation options included in the annotation menu is based on type of content included in the video content stream” has three informalities: (1) the whole limitation is missing an introductory preposition (“wherein the annotation options include”); (2) the singular “is” disagrees with the plural “annotation options;” and (3) the phrase “type of content” is missing an article of speech (“the type of content”). 
Claim 11
The phrase “an user interface” is erroneous, because the letter “user” makes a “you” sound, necessitating the article “a” instead of “an.”
Claims 12–21
Claims 12–21, while different from claims 1–11, have different informalities. Given the extent of the informalities in the claims thus far, the Examiner will not document each individual one, and instead leaves it to the Applicant to update the claims to conform with U.S. practice.
Claim 22
Claim 22 erroneously duplicates the phrase “responsive to the request” at the end of the claim by repeating the phrase, “in response to the request.” Also, the preamble of the claim is grammatically incorrect. Claim 22 should be amended as follows: 
22.	The method of claim 11, further include[[es]]ing:
	receiving a request to provide a different view angle of the video content stream; and 
	responsive to the request, generating and presenting for rendering a new annotated video content stream to include the video content stream captured from the different view angle and an overlay of the annotation layer with the annotation for the annotation option
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 21 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 21
The term “appropriate” in claim 21 is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
I.	FINK DISCLOSES CLAIMS 1–18, 20, AND 22.
Claim(s) 1–18, 20, and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0300475 (“Fink”).
Claim 1
Fink discloses a method, comprising:
generating video content stream for providing to a client device for rendering;
“Video server 126 receives uploaded media content from content providers and allows content to be viewed by client 130.” Fink ¶ 16.
selecting an annotation option from a plurality of annotation options included in an annotation menu rendered in a user interface for the video content stream, the selected annotation option providing an annotation tool to generate annotations for the video content stream, 
“An annotation server 150 provides the ability to view and add annotations to videos in the video database 128.” Fink ¶ 22. Specifically, the annotation server 150 “provides 430 [an] annotation interface to the user, optionally along with any pre-existing annotations for that video,” and “the user uses the interface to specify the properties of the annotations.” Fink ¶ 47. For example, as shown in FIG. 3, “[a]nnotation icons 302-305 correspond to four annotation types (speech bubbles, text boxes, spotlights, and pauses, respectively); selecting one of them and then clicking on the playing video creates an annotation of that type at the location and time corresponding to the click.” Fink ¶ 30.
wherein the annotation option corresponds to an accessibility feature for accessing the annotations for the video content stream;
Annotations may be “defined in a layered approach in which the creator of the annotation determines visibility of the annotation at video playback time.” Fink ¶ 46.
and providing annotations to the video content stream using the annotation tool provided for the selected annotation option, 
Upon adding a default annotation, the user can edit (and thereby “provide”) the annotation using the interface in FIG. 3. As shown, “editing regions 310, 305, and 315 correspond to displayed annotations 205, 210, and 215, respectively, and the contents thereof can be edited to change the values of the caption.” Fink ¶ 30.
the annotations used to generate an annotation layer for the accessibility feature, 
In the aforementioned layered approach, “different users or groups of users may freely define their own annotations, but the resulting annotations will only be visible to those users or groups when the video is played.” Fink ¶ 46.
the annotation layer overlaid over the video content stream to generate annotated video content stream, wherein the annotated video content stream provides access to view the annotations for the accessibility feature associated with the selected annotation option, when request to view the annotations for the accessibility feature is received from a user.
Each time a respective user requests to watch the video, see Fink ¶ 48, “the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
Claim 2
Fink discloses the method of claim 1, 
wherein the annotations included in the annotated video content stream is anchored to a virtual asset within the video content stream, the anchoring allows the annotations to synchronize with the virtual asset rendering in the video content stream.
“As an alternative or addition to manually creating the annotations using the user interface of FIG. 3, the video analysis module 152 of FIG. 1 can be used to automatically detect temporal and spatial locations to add annotations, to determine their associated values, and/or to control the behavior of existing annotations.” Fink ¶ 31. For instance, face detection “could be used to automatically provide or suggest a caption describing the recognized face” shown in FIG. 3. Fink ¶ 32.
Claim 3 
Fink discloses the method of claim 1, 
wherein the video content stream and the annotations are generated by a first producer, and wherein the video content stream receives a plurality of additional annotations from a plurality of producers for the accessibility feature, the additional annotations provided for the accessibility feature by each producer of the plurality of producers used to generate a separate annotation layer, the plurality of producers being different from the first producer.
“In some embodiments, only owners of a video or categories of people specified by the owner (e.g., people on the owners friends list) may annotate a video. In some embodiments, anyone may annotate a video.” Fink ¶ 40. “In still another embodiment, annotations are defined in a layered approach in which the creator of the annotation determines visibility of the annotation at video playback time. In this approach, different users or groups of users may freely define their own annotations, but the resulting annotations will only be visible to those users or groups when the video is played.” Fink ¶ 46.
Claim 4
Fink discloses the method of claim 3, further including:
generating a plurality of annotated video content streams for the accessibility feature, 
Every time a user requests to view an annotated video, a new copy of that video is sent to the requesting user, Fink ¶ 48, meaning that at long as a video is viewed more than once, Fink effectively anticipates generating a plurality of annotated video content streams—one for each instance of the video being streamed.
wherein each annotated video content stream of the plurality of annotated video content streams generated by applying an annotation layer having additional annotations for the accessibility feature provided by a different producer of the plurality of producers.
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
Claim 5
Fink discloses the method of claim 3, further including: 
generating a plurality of annotated video content streams for the accessibility feature, 
Every time a user requests to view an annotated video, a new copy of that video is sent to the requesting user, Fink ¶ 48, meaning that at long as a video is viewed more than once, Fink effectively anticipates generating a plurality of annotated video content streams—one for each instance of the video being streamed.
wherein each annotated video content stream of the plurality of annotated video content streams generated by applying two or more annotation layers having additional annotations for the accessibility feature 
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
provided by different producers of the plurality of producers, wherein the two or more annotation layers are overlaid in accordance to a sequence, 
“In some embodiments, only owners of a video or people specified by the owner may annotate a video. In some embodiments, only owners of a video or categories of people specified by the owner (e.g., people on the owners friends list) may annotate a video. In some embodiments, anyone may annotate a video.” Fink ¶ 40.
the sequence defined based on a relative ranking of the different producers generating the annotations included in each of the two or more annotation layers, wherein the annotations included in each annotation layer provided by a different producer.
The question of whether or not a user is allowed to add annotations to the sequence of annotations—and consequently, whether that person’s annotations are part of the sequence—“could be based on credibility scores of the user (the credibility scores being calculated by, e.g., monitoring how many previous annotations by this contributor were deleted by content owners, or by community moderation actions such as users expressing approval or disapproval of the user's video ratings, such as via ‘thumbs-up’ or ‘thumb-down’ indicators).” Fink ¶ 45.
Claim 6
Fink discloses the method of claim 1, 
wherein the video content stream receives a plurality of additional annotations associated with two or more annotation options 
“An annotation server 150 provides the ability to view and add annotations to videos in the video database 128.” Fink ¶ 22. Specifically, the annotation server 150 “provides 430 [an] annotation interface to the user, optionally along with any pre-existing annotations for that video,” and “the user uses the interface to specify the properties of the annotations.” Fink ¶ 47. For example, as shown in FIG. 3, “[a]nnotation icons 302-305 correspond to four annotation types (speech bubbles, text boxes, spotlights, and pauses, respectively); selecting one of them and then clicking on the playing video creates an annotation of that type at the location and time corresponding to the click.” Fink ¶ 30.
from a plurality of producers, and wherein each producer of the plurality of producers generates the additional annotations for one or more annotation options, and 
“[D]ifferent users or groups of users may freely define their own annotations.” Fink ¶ 46.
wherein the additional annotations provided by each producer of the plurality of producers are used to generate additional annotation layers, 
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
each additional annotation layer generated to include additional annotations for one or more accessibility features associated with the one or more annotation options.
“[T]he resulting annotations will only be visible to those users or groups when the video is played.” Fink ¶ 46.
Claim 7
Fink discloses the method of claim 6, 
wherein a new annotated video content stream is generated 
Every time a user requests to view an annotated video, a new copy of that video is sent to the requesting user. Fink ¶¶ 48 and 50.
to include two or more additional annotation layers with additional annotations for two or more annotation options, each additional annotation layer of the new annotated video content stream selected to include additional annotations for a different annotation option of the two or more annotation options, 
“In still another embodiment, annotations are defined in a layered approach in which the creator of the annotation determines visibility of the annotation at video playback time. In this approach, different users or groups of users may freely define their own annotations.” Fink ¶ 46. 
wherein the new annotated video content stream is different from the annotated video content stream, 
As mentioned above, the video stream that plays on the client 130 is different from the video stream stored in video database 128, since the client 130 is responsible for assembling its own personal version of the annotated video. See Fink ¶ 50 (“the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video.”).
wherein the additional annotations for each annotation option included in the new annotated video content stream are provided by same producer or by different producer.
“In [the] embodiment in which layers are employed, only those annotations created by the user viewing the video, or by members of a group to which the user belongs, are provided.” Fink ¶ 49.
Claim 8
Fink discloses the method of claim 6, 
wherein a new annotated video content stream is generated 
Every time a user requests to view an annotated video, a new copy of that video is sent to the requesting user, Fink ¶ 48, meaning that at long as a video is viewed more than once, Fink effectively anticipates generating a plurality of annotated video content streams—one for each instance of the video being streamed.
to include additional annotation layers with additional annotations 
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
received from select ones of the producers for a select annotation option, 
“In some embodiments, only owners of a video or people specified by the owner may annotate a video. In some embodiments, only owners of a video or categories of people specified by the owner (e.g., people on the owners friends list) may annotate a video. In some embodiments, anyone may annotate a video.” Fink ¶ 40.
the select ones of the producers identified based on ranking of the producers or user preference of the user selecting the new annotated video content stream for viewing, 
“The video hosting server 108 then obtains the appropriate annotations from the annotation database 154 of the annotation server,” Fink ¶ 48, providing “only those annotations created by the user viewing the video, or by members of a group to which the user belongs.” Fink ¶ 49.
wherein the new annotated video content stream is different from the annotated video content stream.
The video stream that plays on the client 130 is different from the video stream stored in video database 128, since the client 130 is responsible for assembling its own personal version of the annotated video. See Fink ¶ 50 (“the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video.”).
Claim 9
Fink discloses the method of claim 1, 
the user interface includes the video content stream rendered as a thumbnail and an annotation menu with one or more annotation options rendered alongside the thumbnail, 
“FIG. 5 illustrates an annotation interface 500 that both allows the addition of annotations and also provides information on all existing annotations associated with the video. In some embodiments, only an owner may use such an interface. In other embodiments, a wider group of users may use such an interface. A video area 505 displays the video, and annotation editing controls 507 allow the addition of annotations to the video in a manner similar to that of controls 302-305 in FIG. 3.” Fink ¶ 41.
wherein the user interface is accessed through a webpage, wherein the webpage is part of a website or an interactive application.
“Examples of a suitable video hosting server 108 for implementation of the system include the YouTube™ and Google Video™ websites.” Fink ¶ 13. Each page of the website is accessed via a browser 132. See Fink ¶¶ 14–18.
Claim 10
Fink discloses the method of claim 1, 
wherein each annotation option included in the annotation menu provides an annotation tool to generate corresponding annotations for the video content stream, 
“In FIG. 3, editing regions 310, 305, and 315 correspond to displayed annotations 205, 210, and 215, respectively, and the contents thereof can be edited to change the values of the caption. Editing region 310, for example, comprises a text caption 310A, a time range 310B, and a link 310C.” Fink ¶ 30.
the annotation options included in the annotation menu is based on type of content included in the video content stream.
“As an alternative or addition to manually creating the annotations using the user interface of FIG. 3, the video analysis module 152 of FIG. 1 can be used to automatically detect temporal and spatial locations to add annotations, to determine their associated values, and/or to control the behavior of existing annotations.” Fink ¶ 31.
Claim 11
Fink discloses a method, comprising:
receiving video content stream captured by a producer;
“Video server 126 receives uploaded media content from content providers and allows content to be viewed by client 130.” Fink ¶ 16.
providing the video content stream in an user interface, the user interface including an annotation menu with a plurality of annotation options for defining annotations for the video content stream, each annotation option of the plurality of annotation options providing an annotation tool to generate an annotation for a corresponding accessibility feature defined by the respective annotation option;
“An annotation server 150 provides the ability to view and add annotations to videos in the video database 128.” Fink ¶ 22. Specifically, the annotation server 150 “provides 430 [an] annotation interface to the user, optionally along with any pre-existing annotations for that video,” and “the user uses the interface to specify the properties of the annotations.” Fink ¶ 47. For example, as shown in FIG. 3, “[a]nnotation icons 302-305 correspond to four annotation types (speech bubbles, text boxes, spotlights, and pauses, respectively); selecting one of them and then clicking on the playing video creates an annotation of that type at the location and time corresponding to the click.” Fink ¶ 30.
Annotations may be “defined in a layered approach in which the creator of the annotation determines visibility of the annotation at video playback time.” Fink ¶ 46.
receiving an annotation for the video content stream provided via the annotation tool associated with an annotation option selected from the annotation menu, 
Upon adding a default annotation, the user can edit (and thereby “provide”) the annotation using the interface in FIG. 3. As shown, “editing regions 310, 305, and 315 correspond to displayed annotations 205, 210, and 215, respectively, and the contents thereof can be edited to change the values of the caption.” Fink ¶ 30.
the annotation is used to define an annotation layer for the video content stream;
In the aforementioned layered approach, “different users or groups of users may freely define their own annotations, but the resulting annotations will only be visible to those users or groups when the video is played.” Fink ¶ 46.
and generating an annotated video content stream by overlaying the annotation layer over the video content stream, the generated annotated video content stream provided for rendering at a client device of a user in response to receiving a selection of the accessibility feature corresponding to the annotation from the annotation menu provided alongside the video content stream, the annotation augmenting content of the video content stream.
Each time a respective user requests to watch the video, see Fink ¶ 48, “the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
Claim 12
Fink discloses the method of claim 11, 
wherein the annotation included in the annotated video content stream is synchronized with content of the video content stream.
“Any of these annotation types can have a time range during which it is active, e.g. from a time 0:15 to 0:36. For example, the text box 205 could be set to appear 15 seconds into the playing of the video and disappear 21 seconds later, after a user has had a chance to read it.” Fink ¶ 26.
Claim 13
Fink discloses the method of claim 11, 
wherein the video content stream receives annotations for a plurality of annotation options selected from the annotation menu, 
Each time a respective user requests to watch the video, see Fink ¶ 48, “the annotation server 150 then provides these annotations to the client 130.” Fink ¶ 50. “These annotations” refers to the ones discussed above in the rejection of claim 11, i.e., provided via “the interface to specify the properties of the annotations.” Fink ¶ 47.
and wherein a plurality of annotated video content streams are generated for the video content stream, 
Every time a user requests to view an annotated video, a new copy of that video is sent to the requesting user, Fink ¶ 48, meaning that at long as a video is viewed more than once, Fink effectively anticipates generating a plurality of annotated video content streams—one for each instance of the video being streamed.
each annotated video content stream of the plurality of annotated video content streams includes annotation layers with annotations that correspond to an accessibility feature or a combination of two or more accessibility features.
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
Claim 14
Fink discloses the method of claim 11, 
wherein the annotations for the video content stream are received from a plurality of producers and correspond to one or more annotation options, 
“[D]ifferent users or groups of users may freely define their own annotations.” Fink ¶ 46.
the annotations provided for each annotation option by each producer of the plurality of producers used to define a distinct annotation layer, 
“[T]he resulting annotations will only be visible to those users or groups when the video is played.” Fink ¶ 46.
each distinct annotation layer including a visual cue to identify the respective producer generating the annotations for the respective annotation layer, 
“An annotation list 510 displays a list of all the annotations currently associated with a video, including . . . the user who submitted the annotation.” Fink ¶ 41.
wherein the plurality of producers include the producer capturing the video content stream.
“In some embodiments, only owners of a video or people specified by the owner may annotate a video. In some embodiments, only owners of a video or categories of people specified by the owner (e.g., people on the owners friends list) may annotate a video. In some embodiments, anyone may annotate a video. If the annotating user is the owner of the video, or some other user with similar privileges, then a more full-featured annotation interface such as that in FIG. 5 can be provided.” Fink ¶ 40.
Claim 15
Fink discloses the method of claim 14, wherein generating the annotated video content stream includes, 
selecting two or more annotation layers that include annotations for an annotation option 
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
provided by select ones of a plurality of producers for the video content stream;
“In some embodiments, only owners of a video or people specified by the owner may annotate a video. In some embodiments, only owners of a video or categories of people specified by the owner (e.g., people on the owners friends list) may annotate a video. In some embodiments, anyone may annotate a video.” Fink ¶ 40.
and overlaying each of the two or more annotation layers selected for the annotation option over the video content stream, wherein the overlaying includes mapping each of the annotations included in each of the two or more annotation layers to a portion of a corresponding video frame of the video content stream rendering at a time when the annotations were generated.
“With the proper set of annotations selected and suitably formatted, the annotation server 150 then provides these annotations to the client 130, which displays them in conjunction with the playing video, thus modifying the appearance and/or behavior of the video, e.g. using the types of annotations described above in conjunction with FIGS. 2 and 3.” Fink ¶ 50.
Claim 16
Fink discloses the method of claim 15, wherein overlaying the two or more annotation layers includes 
dynamically adjusting a rendering location of an annotation of a first annotation layer, when a conflict is detected in the rendering location of the annotation in the first annotation layer with content of the video content stream or with another annotation included in a second annotation layer of the video content stream, 
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04 (subsection II.).
In this case, claim 16 is a method claim, and “dynamically adjusting a rendering location of an annotation of a first annotation layer” is a contingent claim element, for which the condition precedent of “when a conflict is detected in the rendering location of the annotation in the first annotation layer with content of the video content stream or with another annotation included in a second annotation layer of the video content stream.” Since the claim does not require the condition precedent to be met—i.e., there is no actual requirement of a conflict being detected every time the method is run—the claim also does not require the contingent limitation to be performed either. Therefore, Fink need not dynamically adjust a rendering location of an annotation of a first annotation layer in order to anticipate this claim. 
the rendering location selected to allow unhindered view of the content of the video content stream and the annotation included in the second annotation layer included in the annotated video content stream, and wherein the first annotation layer selected for dynamically adjusting the rendering location is determined based on relative ranking of a producer generating the annotation of the first annotation layer or based on preference of producer determined from a user profile of the user selecting the annotated video content stream for viewing.
Each of the foregoing limitations only limit the contingent claim element, which, as discussed above, is optional. Accordingly, since the contingent claim element is optional, so too are all of the further limitations on that contingent element.
Claim 17
Fink discloses the method of claim 11, 
wherein each annotation is generated using an annotation widget, 
“An annotation server 150 provides the ability to view and add annotations to videos in the video database 128.” Fink ¶ 22. Specifically, the annotation server 150 “provides 430 [an] annotation interface to the user, optionally along with any pre-existing annotations for that video,” and “the user uses the interface to specify the properties of the annotations.” Fink ¶ 47. 
and wherein the annotation received for the video content stream is anchored to a virtual asset within the video content stream, the annotation anchored to the virtual asset for a predefined period of time, 
For example, as shown in FIG. 3, “[a]nnotation icons 302-305 correspond to four annotation types (speech bubbles, text boxes, spotlights, and pauses, respectively); selecting one of them and then clicking on the playing video creates an annotation of that type at the location and time corresponding to the click.” Fink ¶ 30. “As an alternative or addition to manually creating the annotations using the user interface of FIG. 3, the video analysis module 152 of FIG. 1 can be used to automatically detect temporal and spatial locations to add annotations, to determine their associated values, and/or to control the behavior of existing annotations.” Fink ¶ 31. For instance, face detection “could be used to automatically provide or suggest a caption describing the recognized face” shown in FIG. 3. Fink ¶ 32.
and upon expiration of the predefined period of time, detaching the annotation from the virtual asset, wherein the predefined period of time is defined as one of a fixed time period, or a time related to occurrence of an event related to the virtual asset within a virtual scene of the video content stream, or a lasting time of a current scene of the video content stream in which the virtual asset is present.
“Any of these annotation types can have a time range during which it is active, e.g. from a time 0:15 to 0:36. For example, the text box 205 could be set to appear 15 seconds into the playing of the video and disappear 21 seconds later, after a user has had a chance to read it.” Fink ¶ 26.
Claim 18
Fink discloses the method of claim 17, 
wherein the virtual asset is identified by mapping two-dimensional coordinates of a location on a display screen of a client device where the annotation is provided to corresponding coordinates in a frame of the video content stream that was rendering when the annotation was provided, the two-dimensional coordinates of the frame correspond to the virtual asset or a distinct attribute associated with the virtual asset, 
Referring to the example of the boy in FIGS. 2 and 3, “if the boy moved his position in the various frames of the video, object recognition could be used to track the boy's face as he moves and to automatically reposition the text bubble 210 near the detected face in each frame.” Fink ¶ 38. Note that although Fink does not use the literal word “two-dimensional,” the figures clearly disclose that there are necessarily two dimensions for every annotation’s location. For example, annotation 210 is displayed higher than annotation 205 along the vertical dimension, and to the left of annotation 215 on the horizontal axis. 
and wherein the mapping causes the annotation to synchronize with the virtual asset rendering within the video content stream.
“This would be a type of annotation that moves within the frame in connection with an object in the frame. In the case of a Flash player, analysis of the video would preferably be done on the server while display of the annotation in different frame locations during video play would generally be achieved within the player as the object moves within the video.” Fink ¶ 38.
Claim 20
Fink discloses the method of claim 11, 
wherein the annotation is associated with a signature identifying a user generating the annotation, 
“FIG. 5 illustrates an annotation interface 500 that both allows the addition of annotations and also provides information on all existing annotations associated with the video.” Fink ¶ 41. “An annotation list 510 displays a list of all the annotations currently associated with a video, including . . . the user who submitted the annotation.” Fink ¶ 41.
wherein the user is the producer capturing the video content stream or another producer that has access to the video content stream to provide the annotation.
“In some embodiments, only an owner may use such an interface.” Fink ¶ 41. “In one embodiment, the authentication server 170 only allows creation of annotations by the owner of the video.” Fink ¶ 42.
Claim 22
Fink discloses the method of claim 11, further includes 
receiving a request to provide a different view angle of the video content stream;
Annotations may be configured such that clicking an annotation “redirect[s] the user to a target web-based location such as a uniform resource locator (URL) upon being activated, such as by a mouse click, mouse over, press of a key corresponding to the annotation, or the like.” Fink ¶ 27. “The target location could also cause display of an object or scene taken from a different perspective, e.g. the back side of an object taken from a different camera angle.” Fink ¶ 27.
and responsive to the request, generating a new annotated video content stream to include the video content stream captured from the different view angle and an overlay of the annotation layer with the annotation for the annotation option, the new annotated video content stream presented for rendering in response to the request.
Accordingly, in response to clicking a certain annotation, the method may “cause display of an object or scene taken from a different perspective, e.g. the back side of an object taken from a different camera angle.” Fink ¶ 27.
II.	ANDREWS DISCLOSES AT LEAST CLAIM 11.
Claim(s) 11 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0276805 (“Andrews”).
Claim 11
Andrews discloses a method, comprising:
receiving video content stream captured by a producer;
“In Step S302, the video producer generates a video file in a first format and loads the video file into the memory 206.” Andrews ¶ 83.
providing the video content stream in an user interface, the user interface including an annotation menu with a plurality of annotation options for defining annotations for the video content stream, each annotation option of the plurality of annotation options providing an annotation tool to generate an annotation for a corresponding accessibility feature defined by the respective annotation option;
“The dimensions of [hotspots to be defined in the video] can be adjusted using a hotspot definition tool 306. The dimensions can be, for example, a size and shape of the hotspot 304.” Andrews ¶ 85. “As seen in FIG. 4 the hotspot 304 roughly approximates the shape of the motorbike 302. As seen in FIGS. 5 and 6, the hotspot 304 tracks the movement of the motorbike 302 at a second time period and a third time period, respectively.” Andrews ¶ 85.
receiving an annotation for the video content stream provided via the annotation tool associated with an annotation option selected from the annotation menu, 
“In Step S306, the video producer defines hotspots within the video file.” Andrews ¶ 84. 
the annotation is used to define an annotation layer for the video content stream;
“In Step S316, the processor 202 generates an extensible markup language (XML) file separate from the video file 300 as shown in FIG. 7. In FIG. 7, the XML file 400 includes three objects, a motorbike, a T-shirt, and a cap. Furthermore, the XML file 400 can include the click information 402 and the mouse rollover information 404.” Andrews ¶ 96. This XML file falls within the scope of the claimed “annotation layer” because much like the claimed annotation layer, different XML files can be provided that each correspond to different sets of hotspots. See Andrews ¶¶ 13 and 111.
and generating an annotated video content stream by overlaying the annotation layer over the video content stream, 
“In Step S322, hotspot information regarding the location of each hotspot and the duration of each hotspot is embedded into the video file 300. In Step S324, information regarding the action script and the XML file are embedded into the video file 300 so that the supplemented video which is generated has an indication of which action file and/or XML file to access during playback of the supplemented video. In Step S326, the supplemented video is generated.” Andrews ¶ 104.
the generated annotated video content stream provided for rendering at a client device of a user in response to receiving a selection of the accessibility feature corresponding to the annotation from the annotation menu provided alongside the video content stream, the annotation augmenting content of the video content stream.
“In Step S402, the video viewer inputs information to play the supplemented video. This can be accomplished, for example, by clicking on a PLAY button or other similarly labeled button.” Andrews ¶ 113. “The processor 202 can instruct the display 214 to display the supplemented video during playback of the supplemented video as shown in FIG. 11.” Andrews ¶ 114.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
I.	FINK AND MORRIS TEACH CLAIM 19.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Fink as applied to claim 17 above, and further in view of U.S. Patent Application Publication No. 2009/0077459 (“Morris”).
Claim 19
Fink teaches the method of claim 17, 
wherein the virtual asset is a moving virtual asset and the mapping allows coordinating movement of the anchored annotation to movement of the virtual asset
“Object recognition could further be augmented by tracking the movement of the object across frames, thereby moving any associated annotations along with it. For example, if the boy moved his position in the various frames of the video, object recognition could be used to track the boy's face as he moves and to automatically reposition the text bubble 210 near the detected face in each frame.” Fink ¶ 38.
Fink does not explicitly disclose whether or not anchoring the annotation includes scaling the annotation as the virtual asset moves virtually away, an amount of scaling defined to enable legible viewing of the annotation.
Morris, however, teaches a method for displaying annotations of a virtual asset in a video, 
wherein the virtual asset is a moving virtual asset and the mapping allows coordinating movement of the anchored annotation to movement of the virtual asset, and wherein anchoring the annotation includes scaling the annotation as the virtual asset moves virtually away, 
“In FIG. 1B, the second video frame 10b includes the first element and a second element, the rear automobile, that is also associated with a second hotspot 12b. As is shown, the first hotspot 12A is in a different location and has a different shape/size because the first hotspot 12A is tracking the location and shape/size of the first element. Generally, because the first element is ‘moving’ away from the camera, its relative size is decreasing and thus, the size of the first hotspot 12A is also decreasing.” Morris ¶ 7.
an amount of scaling defined to enable legible viewing of the annotation.
“As the size of the hotspot 12A decreases with each successive video frame (assuming the first element continues to travel away from the camera), it can be increasingly difficult for the viewer to place the cursor 100 on the first element to activate the associated first hotspot 12A,” Morris ¶ 7, and therefore, Morris provides a solution to this problem by generating a second selectable hotspot for the same action that is sized such that it is easier for the user to select. See Morris ¶ 40.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Fink’s annotations with Morris’s technique of scaling the annotations to give them the appearance of depth in the frame as they move away, and to provide a mechanism for maintaining their selectability (and thus legibility) when they become too small. One would have been motivated to combine Morris with Fink based on a previously known and understood “need for methods, systems, and computer program products for helping a user to track and activate a hotspot associated with an element in a hypervideo.” Morris ¶ 11; see also Morris ¶ 36 (explaining that the solution provided in Morris’s disclosure enhances the existing benefits and advantages of hotspots by making them more accessible to users).
II.	FINK AND EDWARDS TEACH CLAIM 21.
Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Fink as applied to claim 11 above, and further in view of U.S. Patent Application Publication No. 2014/0373054 A1 (“Edwards”).
Claim 21
Fink teaches the method of claim 11, and further teaches that “[a]ny of these annotation types may also have arbitrarily sophisticated presentation, such as shape and text coloring and styling,” Fink ¶ 27, but does not explicitly disclose an entrance effect and an exit effect appropriate for the annotations included in the annotation layer, nor the claimed intended uses for what those effects are meant to indicate to a human reader.
Edwards, however, teaches a method of displaying a layer of “icons or markers” defined by metadata on an “AV programme,” see Edwards ¶¶ 8 and 65,
wherein the annotation layer is generated to include an entrance effect and an exit effect appropriate for the annotations included in the annotation layer, the entrance effect provided to indicate anchoring of the annotation to a virtual asset or virtual portion of the video content stream, and the exit effect provided to indicate detachment of the annotation from the virtual asset or the virtual portion of the video content stream.
“The icons or markers shown in FIG. 7 can be displayed for the periods, with respect to the AV programme being viewed, defined by the timecode ranges 150 in the corresponding metadata entries,” and “faded into view and out of view at the beginning and end of the timecode ranges, for example by varying an ‘alpha value’ or transparency when the icons or markers are rendered. The fade-in and fade-out period could each be, for example, two seconds.” Edwards ¶ 68.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply one of Edwards’s effects for its annotations to the annotations taught by Fink’s disclosure. One would have been motivated to apply Edwards’s technique of entering and exiting annotations with a fade effect to Fink’s annotations by Edwards’s explicit suggestion that the effect would help “avoid subjective disturbance to the user.” Edwards ¶ 68.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.​uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176